Case 3:20-mj-03013-TJB Document 20 Filed 08/06/20 Page 1 of 1 PagelD: 33

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES *
*
vy, * CRIM. No, 29-MJ-3013-2 (TJB)
*
KILLIAN F, MELECIO :
2k 2k of ok

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

In accordance with Standing Order 2020-06, this Court finds:

 

 

 

v That the Defendant (or the Juvenile) has consented to the use of video

 

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and

The proceeding(s) held on this date may be conducted by:

 

 

v Video Teleconferencing

 

 

 

 

Teleconferencing, because video teleconferencing is not reasonably available for the

 

following reason:

 

 

 

The Defendant (or the Juvenile) is detained at a facility lacking video

 

teleconferencing capability.

[| Other:

Date: 8/5/2020

 

Pa ramre A Porgrovting

Honorable Tottfanne J. Boteiovanni
United States Magistrate Judge
